DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This action claims priority to FR2011736.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the second circuit applies voltage to the first terminal and such that the LED does not illuminate regardless of the voltage present on the conductor, and then applies a second voltage that illuminates the LED depending on the voltage present, in view of all other limitations present in the claims.
The art teaches LED cards with communicating circuits that apply voltage, many by voltage matching.  
Jang (2021/0406631) teaches a fingerprint system on a smartcard including LEDs, wherein there are multiple contact switches which drive voltage in a logic circuit block, where the modes of operation are either driving the LED regardless of voltage present, or voltage matching the existing voltage to drive the LED in tandem with existing voltage on that circuit.  Jang does not teach not illuminating the LED while providing voltage – driving the LED is done to illuminate the LED in both situations, not ensure that it is not illuminated.
Yeh (2020/0356745) teaches a fingerprint sensing system with a controlled LED which generates a visual indication, wherein a current voltage is output between a chip and a power feedback circuit.  However, this is intended to convert between AC and DC, and voltage is not supplied for the purpose of not illuminating the LED.
Geist (9,978,009) teaches an RFID tag device which can operate an LED controlled by a switch transistor via a controller, wherein the LED operates when the switch transistor is turned to on regardless of voltage existing on the node.  However, in the state of non-illuminance, no voltage is driven across this LED.
Liu (2016/0345627) teaches a voltage charging circuit and a voltage detection circuit for an LED which indicates operational state, wherein if a voltage is below or above a threshold, the LED is provided a voltage to indicate this state.  However, the LED is provided voltage in the situation where it is to be turned on, and not when it is not to be illuminated.
Many references teach an LED with multiple modes of operation, including being charged up or voltage matched by another circuit, but the art is silent as to the LED having voltage applied by this matching circuit and the LED being in a state of non-illuminance.  The art entirely describes the LED being in a state of illuminance when the second circuit applies voltage to it.
Claim 18 is allowed for the reasons discussed above.  Claims 2-17 and 19-33 depend upon claims 1 and 18, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876